 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
          UNITED STATES OF AMERICA,                       NO. CR18-0113 RSM
10
                               Plaintiff,
11                                                       ORDER GRANTING MOTION TO
                                                         SEAL EXHIBIT A TO
12
                                                         GOVERNMENT’S RESPONSE TO
                          v.
13                                                       DEFENDANT’S MOTION FOR
                                                         COMPASSIONATE RELEASE
14
          SEVERINO CRUZ-SALAZAR                          PURSUANT TO 18 U.S.C.
15                                                       § 3582(c)(1)(A)
                               Defendant.
16
17
             This matter has come before the Court on the motion to seal Exhibit A to
18
     Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
19
     18 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case
20
     and finds there are compelling reasons to permit the filing under seal of the Exhibit A to
21
     Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
22
     18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
23
     //
24
     //
25
     //
26
     //
27
     //
28
      Sealing Order                                 -1                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      United States v. Cruz-Salazar, CR18-113 RSM
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1         IT IS HEREBY ORDERED that Exhibit A to Government’s Response to
 2 Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)
 3 be filed under seal.
 4         DATED this 30th day of April, 2021.
 5
 6
 7
 8
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11 Presented by:
12
   /s/ Helen J. Brunner
13 HELEN J. BRUNNER
14 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                                   -2               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     United States v. Cruz-Salazar, CR18-113 RSM
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
